United States Court of Appeals
                                                                                            Fifth Circuit
                                                                                          F I L E D
                        IN THE UNITED STATES COURT OF APPEALS
                                                                                           March 16, 2006
                                 FOR THE FIFTH CIRCUIT
                                                                                      Charles R. Fulbruge III
                                                                                              Clerk
                                           No. 05-50570
                                         Summary Calendar



UNITED STATES OF AMERICA,

                        Plaintiff-Appellee,

v.

RICARDO MONTANO-LARA,

                        Defendant-Appellant.

                                         ––––––––––––––
                            Appeal from the United States District Court
                                 for the Western District of Texas
                                   No. 2:04-CR-698-ALL-WWJ
                                         ––––––––––––––

Before JOLLY, DAVIS and OWEN, Circuit Judges.

PER CURIAM:*

        Ricardo Montano-Lara appeals from his guilty-plea conviction for illegal reentry into the

United States. He argues that the district court misunderstood its sentencing discretion under United

States v. Booker, 543 U.S. 220 (2005). He concedes that, because he failed to object on this basis

in district court, this issue is reviewed only for plain error. Examination of the sentencing transcript

does not indicate that the district court failed to recognize its proper role in the post-Booker

sentencing scheme. Accordingly, Montano-Lara has not shown plain error on this basis.



        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                           No. 05-50570
                                                -2-

       Montano-Lara’s constitutional challenge is foreclosed by Almendarez-Torres v. United States,

523 U.S. 224, 235 (1998).         Although Montano-Lara contends that Almendarez-Torres was

incorrectly decided and that a majority of the Supreme Court would overrule Almendarez-Torres in

light of Apprendi v. New Jersey, 530 U.S. 466 (2000), we have repeatedly rejected such arguments

on the basis that Almendarez-Torres remains binding. See United States v. Garza-Lopez, 410 F.3d

268, 276 (5th Cir.), cert. denied, 126 S. Ct. 298 (2005). Montano-Lara properly concedes that his

argument is foreclosed in light of Almendarez-Torres and circuit precedent, but he raises it here to

preserve it for further review.

       Accordingly, the district court’s judgment is AFFIRMED.